DETAILED ACTION
This application is a National Stage of Serial No. PCT/JP2017/037516 and is, therefore, accorded the benefit of the earlier filing date of 17 October 2017.
Examiner acknowledges receipt of Applicant’s preliminary amendments, received 19 March 2020 and 02 April 2020; which amend claims 4-5, amend the specification, and submit a substitute specification.  Claims 1-5 remain pending in this application.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 19 March 2020, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 19 March 2020.  These drawings are acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 4, there is no clear and proper antecedent basis for the outside (outside of what?).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. §102(a)(1), as being clearly anticipated by Morita (WO 2015/132905; by reference to English-language equivalent U.S. Patent Application Publication No. 2017/0079169; both cited by Applicant).
As per claim 1, Morita teaches the instantly claimed machine tool apparatus comprising: multiple work machine modules configured to sequentially perform a series of manufacturing-related operations on a workpiece (Fig 1; para[0023]); a robot configured to convey the workpiece between the multiple work machine modules (para[0023-0024], conveyor); an individual information-providing device configured to provide an individual information to the workpiece conveyed into the multiple work machine modules and subjected to manufacturing-related operations (para[0025], board & provisional board ID code labels); a storage device (Fig 1, database 32); and a control device (Fig 1, production management computer 31) configured to link the manufacturing history of manufacturing-related operations performed on the workpiece by the multiple work machine modules and store the linked manufacturing history in the storage device (para[0001, 0028], traceability/production history information), the workpiece being a workpiece to which the individual information was provided by the individual information-providing device (para[0027], affixed to workpiece).
As per claim 2, Morita teaches that the instantly claimed individual information-providing device provides the individual information to the workpiece on which predetermined manufacturing-related operations have been performed by the multiple work machine modules (para[0028], traceability information, including production data); and the multiple work machine modules perform manufacturing-related operations on the workpiece, following the predetermined manufacturing-related operations among the series of manufacturing-related operations (Fig 1; para[0023], modular component mounters operate in series), the workpiece being the workpiece on which the individual information has been provided by the individual information-providing device (para[0027], affixed to workpiece).
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. §103, as being unpatentable over Morita (WO 2015/132905; by reference to English-language equivalent U.S. Patent Application Publication No. 2017/0079169), as applied to claims 1-2 above, further in view of Shachar et al. (U.S. Patent Application Publication No. 2012/0146794; newly cited).
Morita teaches that the instantly claimed individual information-providing device provides the individual information to a surface of the workpiece (para[0027], affixed to workpiece), and further teaches specific positioning of labels (para[0027]), Morita does not assert that such affixing of labels is to a surface which is not to be machined in a manufacturing-related operation subsequent to predetermined manufacturing-related operations in the multiple work machine modules, as instantly claimed.  However, it is ubiquitous in the labeling arts to place identifying labels/stickers/stamps in locations on an object which will not be defaced/obscured, else the purpose of affixing the label/sticker/stamp would be negated.   Hence, it would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to place the labels of Morita in any desired position which would not be defaced/obscured by further processing of the workpieces.  Alternatively, Shachar et al. teaches that positioning of tags should be on the “perimeter” or “positioned to avoid interfering with circuit routing or vias” (para[0011-0012]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize the placement taught by Shachar et al. for the labels of Morita, since Shachar et al. teaches a resultant avoidance of interference with the manufacturing of the circuits (para[0041]).
As per claim 4, although Morita teaches Applicant’s invention substantially as instantly claimed, Morita does not provide that the control device outputs, from the storage device to the outside, the individual information of the workpiece for which the series of manufacturing-related operations in the multiple work machine modules has been completed, as instantly clamed.  However, Shachar et al. teaches that such functionality was known in the manufacturing arts (Fig 4; para[0014], reporting manufacturing metrics upon request).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a reporting feature in the system of Morita, for user-friendliness of the system.
Claim 5 is rejected under 35 U.S.C. §103, as being unpatentable over Morita (WO 2015/132905; by reference to English-language equivalent U.S. Patent Application Publication No. 2017/0079169), as applied to claim 1 above, further in view of Hall et al. (U.S. Patent No. 7,764,191; newly cited).
As per claim 5, although Morita teaches that the instantly claimed machine tool apparatus further comprises a reader configured to read the individual information (Figs 1-2, camera 21; para[0029, 0033]); wherein the control device executes: a recognition process for recognizing the individual information of the workpiece by reading the individual information with the reader when the workpiece taken out from the multiple work machine modules is conveyed into the multiple work machine modules again (para[0033], operator reads board & provisional boar ID by scanning with a code reading device (not shown)), Morita does not provide for the instantly claimed acquisition process for acquiring, from the storage device, the manufacturing history linked with the individual information recognized in the recognition process; and a determination process for determining a work machine module, to which the robot will convey the workpiece, from among any one of the multiple work machine modules, based on the manufacturing history acquired in the acquisition process.  However, Hall et al. teaches such functionality, by providing for “An automation device [that] can manipulate the object based at least in part upon the extended data and the identified operation” read from an RFID tag affixed to the object (abstract; Figs 7-10).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Morita, since Hall et al. teaches a resultant efficiency and reliability of industrial automation.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
MNVB
1/12/22
/M.N. Von Buhr/Primary Examiner, Art Unit 2117